Case 19-16304 Doc18 Filed 06/06/19 Page 1 of 5

Fill in this information to identify the case:
| Debtor name Carroll Realty,LLC |

| United States Bankruptcy Court for the: DISTRICT OF MARYLAND —

6/06/19 10:40AM

| Case number (if known) 19-16304 _

MH Check if this is an
amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors ims

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

Declaration and signature

| am the president, another officer, or an authorized agent of the corporation: a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule Form 206A/B

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Other document that requires a declaration

OOgoOoooog

| declare under penalty of perjury that the foregoing is true and correct.

Executed on June 6, 2019

XisiDawneCarroh
Signature of individual signing on behalf of debtor
Dawne Carroll _
Printed name

_Member

Position or relationship to debtor _

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-16304 Doc18 Filed 06/06/19 Page 2of5

§/06/19 10:38AM

LMR MCE Lelelam eM (e TCM alae Te

(Debtorname Carroll Realty, LLC

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

‘Case number (if known) 1419-16304 :

Mi Check if this is an
amended filing

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property | 1245

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 2066).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents? _

OC No. Go to Part 2.
I Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest
2. Cash on hand ____ $1,000.00
3. Checking, savings, money market, or financial brokerage accounts (identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number

3.1. Sandy Springs Bank commerical checking = 2501 — $2,252.65

3:2. Sandy Springs Bank a mo Business Savings

Bu sg SOTEDO

4. Other cash equivalents (/dentify all)

5. Total of Part 1. $3,931.15
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. : a

Deposits and Prepayments

O No. Go to Part 3.
@ Yes Fill in the information below.

te Deposits, including security deposits and utility deposits
Description, including name of holder of deposit

7.1. Rent check received on 5/6/19 $1,000.00

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-16304 Doc18 Filed 06/06/19 Page3of5

6/06/19 10:38AM

Debtor Carroll Realty, LLC __

Case number (if known) 19-16304
Name _ —_

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment

9. Total of Part 2. $1,000.00
Add lines 7 through 8. Copy the total to line 81. ee

ar ieee Accounts receivable

10. Does the debtor have any accounts receivable? _
C1 No. Go to Part 4.
@ Yes Fill in the information below.

11. Accounts receivable
11b. Over 90 days old: 9,600.00 - 0.00 =... $9,600.00
faceamount doubtful or uncollectible accounts _—
12. Total of Part 3. $9,600.00

Current value on lines 11a + 11b = line 12. Copy the total to line 82.

ela Investments
13. Does the debtor own any investments?

No. Goto Part 5.
CO Yes Fill in the information below.

a liaee Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture CE
No. Goto Part 6.
OQ Yes Fill in the information below.

EE Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

No. Goto Part 7.
C) Yes Fill in the information below.

aa Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

HI No. Go to Part 8,
C1 Yes Fill in the information below.

ara h Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

No. Go to Part 9.
C] Yes Fill in the information below.

54. Does the debtor own or lease any real property? |

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-16304 Doc18 Filed 06/06/19 Page4of5

6/06/19 10:38AM
Debtor Carroll Realty, LLC _ we i gel Case number (if known) 19-16304
Name — i =
C1 No. Go to Part 10.
Yes Fill in the information below.
§5. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used _— Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property

Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if

available.
55.1. 14300 Gallant Fox
Lane

Units 116, & 117, 118
Bowie, MD 20715

Account #1649060
District 14
Account #1649086

Account #1649102, Fee simple. __Unknown Tax records

56. Total of Part 9.

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 97
ONo

Byes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
BNo
O Yes

Part 10: Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?

No. Go to Part 11.
OQ Yes Fill in the information below.

All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

Mi No. Goto Part 12.
C1 Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

___ $522,200.00

EF. & $522,200.00

page 3
Best Case Bankruptcy
Case 19-16304 Doc18 Filed 06/06/19 Page5of5

6/06/19 10:38AM

Debtor Carroll Realty, LLC ee. : 7 Case number (if known) 19-16304 |

Name ar : ee i

EERE sr mar

In Part 12 copy all of the totals from the earlier parts of the form

Type of property Current value of Current value of real
personal property property

80. Cash, cash equivalents, and financial assets.

Copy line 5, Part 1 «$3,931.15
81. Deposits and prepayments. Copy line 9, Part 2 = $1,000.00
82. Accounts receivable. Copy line 12, Part 3. _____s«&$ 9,600.00.
83. Investments. Copy line 17, Part 4. «$0.00
84. Inventory. Copy line 23, Part 5. «$000
85. Farming and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment; and collectibles. $0.00

Copy line 43, Part 7. a SE
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. $0.00

=

88. Real property. Copy line 56, OO Oe et ee eS ____s« $522,200.00
89. Intangibles and intellectual property. Copy line 66, Part 10. «$000
90. All other assets. Copy line 78, Part 11. + «$0.00
91. Total. Add lines 80 through 90 for each column $14,531.15 | + 91b. | ___ $522,200.00

____ $536,731.15.

92. Total of all property on Schedule A/B. Add lines 94 at+91b=92

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
